DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 07/11/2019. It is noted, however, that applicant has not filed a certified copy of the CN 201921086273.7 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bloom 6,408,560.
Bloom discloses a stretchable scoop net comprising:  an annular or encircling frame (60) which is provided with a tubular installation part (1, 5, 20) formed with an external pin holes (32 in Fig. 5) and guide cavities (24, 29, 36); a handle (10) which penetrates through the installation part and is able to axially move into the frame along the installation part (see Figs. 1-2); and a lock sleeve (14) arranged in the handle and 
In regard to claim 9, Bloom discloses wherein the frame (60) further includes a border (see Figs. 7-8) which has a rear end (free ends of 60) integrally connected with the installation part (at 40; 60 is “integrally connected” with the installation part 40 in that it is formed as a unit therewith as shown in Figs. 7-8 as is thus composed of parts that together constitute a whole), and the handle is able to axially move to a front end of the border from an inside of the installation part (see Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom 6,408,560 in view of Steffens 8,806,801 or Jones 4,619,065.
Bloom discloses wherein the handle includes a first tube (10) penetrating through the installation part, but does not disclose wherein the handle is stretchable and includes a first tube penetrating through the installation part and a second tube 
In regard to claim 3, Bloom and Steffens and Jones disclose wherein a through hole (8, 28 of Bloom; through hole defined by 26A-C of Steffens; 22 of Jones) is formed in the installation part (1, 5, 20 of Bloom) and is communicated with the external pin holes (32 of Bloom), the first tube (32 of Steffens; 10 of Jones) penetrates through the through hole (8, 28 of Bloom; through hole defined by 26A-C of Steffens; 22 of Jones) and is formed with internal pin holes (see hole through 10 through which 13 extends to the exterior thereof in Fig. 3 of Bloom), the lock sleeve (14 of Bloom) is arranged in the first tube (32 of Steffens; 10 of Jones), the elastic lock pins (13, 15 of Bloom) penetrate through the internal pin holes (see hole through 10 through which 13 extends to the exterior thereof in Fig. 3 of Bloom), and the first tube (32 of Steffens; 10 of Jones) is .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom 6,408,560 in view of Steffens 8,806,801 or Jones 4,619,065 as applied to claim 3 above, and further in view of JP 2002-223687 to Nakajima.
Bloom discloses the lock sleeve (14) includes a tubular plug (see Fig. 3), but does not disclose the tubular plug formed with a groove, and an elastic sheet is arranged in the groove and has an end integrally connected with the tubular plug and an end provided with the elastic lock pins.  Nakajima and disclose a tubular plug (B in Figs. 6-7) formed with a groove (groove formed in 13 which defines 17 in Fig. 6), and an elastic sheet (17) is arranged in the groove (see Fig. 6) and has an end (17a) integrally connected with the tubular plug and an end provided with a locking pin (17b).  It would have been obvious to one of ordinary skill in the art to modify the tubular plug of Bloom such that formed with a groove, and an elastic sheet is arranged in the groove and has an end integrally connected with the tubular plug and an end provided with the elastic lock pins in view of Nakajima in order to provide elastic locking pins which are integrally formed with the tubular plug of the lock sleeve so that discrete parts are not necessary for assembly and connection of the handle to the tubular installation part.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom 6,408,560 in view of Steffens 8,806,801 or Jones 4,619,065 and JP 2002-223687 to Nakajima as applied to claim 4 above, and further in view of Faber 2,683,321 or Xu et al. 2020/0163317.
. 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom 6,408,560 in view of Steffens 8,806,801 or Jones 4,619,065 as applied to claim 3 above, and further in view of Schmucker et al. 4,870,773.
Bloom and Steffens or Jones do not disclose wherein the guide cavities are bar-type cavities protruding outwards and are formed in an axial direction of the through hole.  Schmucker et al. disclose a frame (22) with a tubular installation part (26) formed with an external pin hole (48) and a guide cavity (54, 54’); a handle (24) which penetrates through the installation part (26) and is able to axially move into the frame along the installation part (see Fig. 2); an elastic lock pin (46) which enter the installation part (26) via guide cavities (54, 54’) when the handle moves out of the frame (see Fig. 1) and stretch into the external pin hole (48), wherein the guide cavities (54, 54’) are bar-type cavities protruding outwards (see Fig. 4) and are formed in an axial direction of the through hole (58; see Fig. 3; also see col. 5, line 67 to col. 6, line which states “the ramp like, inclined recesses 54 and 54’ which have been found to be of considerable benefit in operating the landing net inasmuch as the upper inclined recess 54 facilitates depression of release button 46 of Fig. 2, which is necessary in order to allow the button to slide beneath the outer surface of the yoke assembly 26 until it reaches release button opening 48 where it re-emerges, locking handle 24 in its operative position…in the process of collapsing the handle 24, the lower inclined recess 54’ helps guide the blister protrusion into frictionally wedged engagement which the sleeve aperture through which the handle slides, locking the handle in its stored position.”).  It would have been obvious to modify the guide cavities of Bloom such that they are bar-type cavities protruding outwards and are formed in an axial direction of the 
In regard to claim 7, Bloom, Steffens or Jones, and Schmucker et al. disclose wherein the number of the elastic lock pins is two (13 of Bloom), and the two elastic lock pins (13 of Bloom) respectively penetrate through two sides (see Figs. 3, 5 & col. 3, lines 43-48 of Bloom) of the first tube (32 of Steffens; 10 of Jones).
In regard to claim 8, Bloom, Steffens or Jones, and Schmucker et al. disclose wherein the number of the guide cavities (24, 29, 36 of Bloom; 54, 54’ & Figs. 3-4 of Schmucker et al.) and the external pin holes (32 of Bloom) is two, the two guide cavities and the two external pin holes respectively correspond to the two elastic lock pins, the two guide cavities (24, 29, 36 of Bloom; 54, 54’ & Figs. 3-4 of Schmucker et al.) are respectively located in a left side and a right side of the installation part (see Fig. 5 of Bloom), and the two external pin holes (32 of Bloom) are respectively located in a front side and a rear side of the installation part (see Fig. 5 of Bloom).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom 6,408,560 in view of Steffens 8,806,801 or Jones 4,619,065 and Schmucker et al. 4,870,773 as applied to claim 7 above, and further in view of JP 2002-223687 to Nakajima or Gliebe 2,982,586 or Ostdiek 2,043,303.
Bloom, Steffens or Jones, and Schmucker et al. do not disclose wherein upper end faces of the elastic lock pins are inclined planes.  Nakajima, Gliebe, and Ostdiek 














Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA